Citation Nr: 0126787	
Decision Date: 11/27/01    Archive Date: 12/03/01

DOCKET NO.  98-10 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and friend



ATTORNEY FOR THE BOARD

J. K. Barone, Associate Counsel


INTRODUCTION

The veteran had recognized guerrilla service from June 1943 
to March 1945 and service with the regular Philippine Army 
from March 1945 to February 1946.  He died in May 1997; the 
appellant is the veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 1998 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied service connection 
for the veteran's cause of death.

The Board remanded this case in October 1999 in order to 
afford the appellant a hearing before a Member of the Board.  
The appellant was afforded said hearing before the 
undersigned Member of the Board in June 2001.  A transcript 
of that hearing is of record.


FINDINGS OF FACT

1.  The veteran died in May 1997, as a result of 
cardiorespiratory arrest secondary to chronic renal failure 
due to urate nephropathy and anemia, pulmonary emphysema, 
pulmonary tuberculosis, and benign prostatic hypertrophy.

2.  At the time of the veteran's death, he had no adjudicated 
service-connected disabilities.

3. The claim for service connection for the cause of the 
veteran's death is not supported by competent medical 
evidence demonstrating a causal relationship between the 
veteran's military service, or any disability related 
thereto, and his death.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to the cause of the veteran's 
death. 38 U.S.C.A. §§ 1110, 1310, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

During the veteran's lifetime, service connection was not 
established for any condition.  His service medical records 
reveal essentially normal findings.  The veteran's separation 
physical examination in February 1946 shows all findings to 
be normal.

The veteran filed claims for VA benefits in December 1950 and 
March 1951; the RO denied service connection for malaria, 
rheumatism, and appendicitis.  

The veteran filed a claim for service connection in March 
1997, claiming tuberculosis, severe arthritis, lungs, 
malaria, dysentery, and "hycosis."  In support of this 
claim, he submitted various medical records.  A January 1980 
instruction and treatment guide from Demosthenes F. Battad, 
M.D. reflected the prescription of a variety of drugs, to 
include those to treat tuberculosis, antibiotics, vitamins, 
and cough syrup.  A February 1997 summary from the Negros 
Oriental Chest Clinic and Dispensary indicated that the 
veteran had presented in April 1980 with far advanced 
bilateral pulmonary tuberculosis, for which he was 
hospitalized and treated.  In June 1984 he returned and was 
found to have moderately advanced pulmonary tuberculosis in 
the right lung and far-advanced cavitary on the left lung.  
An X-ray taken in August 1986 showed minimal apex of 
pulmonary tuberculosis on both lungs.  In a February 1997 
letter, Amparo S. DeAsis, M.D. indicated that the veteran had 
been treated for chronic pulmonary tuberculosis for 10 years.  
A May 1997 clinical abstract from Bias District Hospital 
indicated that the veteran had been seen for a general check-
up in March 1997.  He complained of chronic cough with 
occasional blood streaked sputum, positive urinary frequency, 
and loss of appetite for one year.  He also complained of 
occasional swelling and pain of both knees.  On physical 
examination, the veteran had pale conjunctivae with anicteric 
sclerae, clear but distant breath sounds, regular cardiac 
rhythm, positive epigastric tenderness, and a healing skin 
lesion on the right foot.  Laboratory tests showed low 
hemoglobin hematocrit, elevated serum creatinine and URI acid 
levels and pus cells in the urine.  Impression was chronic 
renal failure, pulmonary emphysema, benign prostatic 
hypertrophy, and urinary tract infection.  A chest X-ray 
showed old pulmonary tuberculosis with pulmonary emphysema.  
The veteran's EKG was within normal limits.  

In June 1997, the RO received the appellant's application for 
dependency and indemnity compensation which indicated that 
the veteran had died in May 1997.  In support of her 
application, she submitted a death certificate indicating 
that the immediate cause of the veteran's death was 
cardiorespiratory arrest secondary to urate nephropathy, 
anemia,  and pulmonary emphysema, with underlying causes of 
pulmonary tuberculosis and benign prostatic hypertrophy.  She 
also submitted the notice of award of old age pension from 
the Philippine Veterans Affairs Office and copies of the 
veteran's service records.  

In response to the appellant's application for benefits, the 
RO notified her that entitlement to VA death benefits 
required a demonstration that the disability of service 
origin resulted directly in the veteran's death.  It 
indicated that the appellant should submit all available 
medical records pertaining to the veteran's treatment for 
conditions related to the cause of the veteran's death.

In October 1997 the RO received a second application for 
dependency and indemnity compensation, with several 
attachments.  Attachments included duplicates of the medical 
records discussed above.  Also received were an October 1997 
letter and copies of medical records from the Bias City 
Health Office.  The health officer indicated in the letter 
that he had issued the death certificate based on the medical 
history and records issued by the veteran's attending 
physician.  Included were duplicates of records previously 
submitted by the veteran in support of his claim for 
benefits.  Also received was an October 1997 letter and 
September 1997 affidavit from Pedro C. Villavicencio, M.D.  
Dr. Villavicencio indicated that the veteran's medical 
records could no longer be retrieved, as they were destroyed 
in a flood.  He stated that he had treated the veteran for 
relapsed malaria and pulmonary tuberculosis as early as the 
1960's, and that those conditions were present for several 
years until the veteran's health worsened and he died.  His 
affidavit indicated that he had treated the veteran for 
relapsed malaria from 1956 to 1960, and that according to the 
veteran's history the malaria had been contracted during his 
military service.  He also stated that he had treated the 
veteran for pulmonary tuberculosis and anemia in 1973.  The 
appellant also submitted a joint affidavit signed and dated 
in September 1997 by four individuals who maintained that 
they served with the veteran and that he had suffered from 
malaria during service from 1944 to 1946.

A letter from Jose U. Chiu, M.D. dated in January 1998 was 
received along with X-ray films from April 1997.  Dr. Chiu 
indicated that he was not the attending physician and could 
not provide further clinical data concerning the veteran.  
Dr. Chiu's interpretation of the X-ray stated that there was 
old pulmonary tuberculosis in both upper lungs with 
questionable activity, slight pleuro-diaphragmatic adhesion, 
and pulmonary emphysema.  

A January 1998 letter from Silahis O. Rosario, M.D. noted 
that Dr. Rosario had not personally seen or examined the 
veteran.  He indicated that he had read an electrocardiogram 
presented to him.  A copy of the report shows that the test 
was within normal limits.

In February 1998 the appellant submitted further medical 
records in support of her claim.  A May 1997 outpatient 
report from Bias District Hospital shows that the veteran had 
experienced apnea for a few hours prior to arriving at the 
hospital, and that he was dead on arrival.

In March 1998 a radiologist at the Manila VA Outpatient 
Clinic analyzed the X-ray films submitted by Dr. Chiu.  The 
radiologist's impression was far-advanced infiltrates in both 
lungs, probably tuberculosis with fibrotic contraction of 
buls, compensatory emphysema, and basal pleurodiaphragmatic 
adhesion.  

In a rating decision dated March 1998, the RO denied, inter 
alia, service connection for the veteran's cause of death.  
In her notice of disagreement, the appellant maintained that 
she was entitled to death benefits because her husband had 
been a commissioned officer of the Philippine Army.  She 
stated that her husband's death was caused by sickness which 
started during his service.

The appellant appeared before the RO Hearing Officer in 
December 1998.  She stated that she had no further 
documentary evidence to present, but reiterated her claim for 
VA death benefits.  She contended that she was entitled to 
death benefits because her husband's death was a result of 
his active military service.

An affidavit signed and dated by Dr. DeAsis in February 1999 
states that the veteran's causes of death were residues of 
pulmonary tuberculosis, malaria, arthritis and anemia.  Also 
dated in February 1999 was a letter from Dr. Villavicencio, 
which elaborated on his earlier written statements.  Dr. 
Villavicencio indicated that he had treated the veteran for 
pulmonary tuberculosis and for malaria.  He stated that the 
veteran had provided a history of malaria in service.

As noted above, the appellant appeared before the undersigned 
Member of the Board in June 2001.  She testified that she had 
met the veteran in 1949 and that he was sick with pulmonary 
tuberculosis and malaria when they met.  A friend who had 
served with the veteran testified that he had no knowledge of 
the veteran's health at the completion of his service.  

II.  Analysis

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The Act and implementing regulations 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The record reflects that the appellant has been informed of 
the requirements for establishing entitlement to the benefits 
sought on appeal.  The RO has advised the appellant in 
statements of the case dated in June 1998 and February 1999, 
and letters dated in September 1997 and January 1998 of the 
specific evidence necessary to support her claim.  She has 
submitted numerous medical records and duplicates of those 
records.  She was afforded hearings before the RO Hearing 
Officer in December 1998 and before the undersigned Member of 
the Board in June 2001.  The appellant has not identified and 
the Board is not aware of any additional evidence or 
information which could be obtained to substantiate this 
claim.  In sum, the facts relevant to this claim have been 
properly developed to the extent possible and there is no 
further action which should be undertaken to comply with the 
provisions of the VCAA.  Therefore, the veteran will not be 
prejudiced as a result of the Board's deciding this claim 
without first affording the RO the opportunity to consider it 
in light of the VCAA.

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service incurrence for certain chronic diseases, including 
heart disease, will be presumed if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(2001).

For a grant of service connection for the cause of death, 
pertinent regulations require a showing that either the fatal 
disease was incurred in or aggravated by service or was 
manifest to a compensable degree within one year of service 
discharge.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.303, 3.307, 3.309.  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In the absence of such evidence, the regulations require a 
showing that a service-connected disability caused or 
contributed substantially or materially to cause death. 38 
U.S.C.A. § 1310; 38 C.F.R. §§ 3.310(a), 3.312.  However, in 
the instant case, service connection is not in effect for any 
disorder.  In this regard, the Board notes that service 
medical records from the veteran's periods of active duty are 
negative for the medical conditions which were present at his 
death in May 1997.  

No competent medical evidence has been submitted to show that 
the illnesses noted on the veteran's death certificate are 
linked to service.  There is no evidence of cardiorespiratory 
disease in service.  The medical evidence of record indicates 
that the veteran was first treated for pulmonary tuberculosis 
in 1973, by Dr. Villavicencio, nearly 20 years after his 
discharge from service.  While the appellant has stated that 
her husband was suffering from pulmonary tuberculosis and 
malaria when she met him in 1949, statements by the appellant 
on such matters do not constitute competent medical evidence, 
since, as a layperson, she has no competence to give a 
medical opinion on diagnosis or etiology of a disorder. 
LeShore v. Brown, 8 Vet. App. 406 (1995); Dean v. Brown, 8 
Vet. App. 449 (1995). When the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion. Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   

Under the circumstances discussed above, the Board finds that 
the evidence is not approximately balanced; rather, the 
preponderance of the evidence is against the claim.  The 
weight of the evidence demonstrates that the primary cause of 
death (cardiopulmonary arrest secondary to chronic renal 
failure due to urate nephropathy and anemia, pulmonary 
emphysema, pulmonary tuberculosis, and benign prostatic 
hypertrophy) is not related to service or to a service-
connected disability. As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt rule does not 
apply, and the claim for service connection for the cause of 
the veteran's death must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.




		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

